DETAILED ACTION

Notice to Applicant 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 7/1/22.  Claims 1-20 are pending.  


Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not fairly suggest a combination further including all  the details of the observation data used in the claimed system, method, and computer readable medium.  (i.e. wherein the observation data comprises: (i) audio data recorded by a microphone of the computing system, and (ii) image data captured by a camera of the computing system, wherein generating the plurality of candidate diagnoses is further based on: (i) an evaluation of the patient performed by the medical professional, (ii) results of a plurality of patient examinations, (iii) medical literature, and (iv) social media data.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruin et al (US 20140279746 A1) in view Bahrami et al (US 20170308671 A1) and in further view of Markovic et al (US 20180357359 A1), and in further view of Allen (US 20160078182 A1).

Claim 1. 	DeBruin teaches a method comprising: 
generating, by a computing system based on data received from a plurality of data sources, a data model describing a patient, (par. 32); wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional (par. 45: The expert prediction system of the present invention is based on a machine learning methodology. The neuro-psycho-biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector; Fig. 8; par. 139- The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients), 
generating, by the computing system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient (Abstract; methodology and system can also be used to determine or confirm medical diagnosis, estimate the level, index, severity or critical medical parameters of the illness or condition, or provide a list of likely diagnoses for an individual suffering/experiencing any illness, disorder or condition) 
Claim 1 recites wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. 
The DeBruin reference discloses measuring a plurality of patient parameters. DeBruin further discloses a system and method including to generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood (par. 69 ) and to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses.
DeBruin does not expressly disclose, but Bahrami teaches a data model comprising a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time.  (see par. 30-time series data and personalized biomarkers; par. 39- A future disease or health behavior may be output by the biometric time series based model using personal biomedical baselines for a given biomarker or a panel of biomarkers and existing contextual factors for the individual; par. 41-42)
   At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method system of DeBruin with teaching of Bahrami to develop a model to aid in treatment determination using a sequence of vectors, capturing attributes of the patient for a respective time.  As suggested by Bahrmi, one would have been motivated to analyze personal baseline biomedical data in order to better predict disease onset and/or disease progression, and to optimize health status in individuals who are already in good health. (par. 4)
Claim 1 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin  discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  
DeBruin and Bahrami disclose the method and system as explained but do not expressly disclose abductive reasoning to reduce model uncertainty,
  Markovic disclose the use of abductive reasoning to validate predictions, wherein the uncertainty is based on unknown data in a data model (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways; par. 59- CICD's solution process can isolate unknowns associated with all atomic elements within a computable vector of unknowns.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin and Bahrami in combination with the teaching of Markovic to incorporate the use of abductive reasoning with the motivation of detecting statistical weaknesses in results and also pointing to where model weaknesses exist and how they can be resolved (par. 144)
Claim 1 further recites: 
generating, for each respective candidate diagnosis of the plurality of candidate diagnoses, a respective score reflecting confidence the respective diagnosis reduces uncertainty in the data model; 
executing, by the computing system, for a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determininq that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.
DeBruin teaches a method/system further comprising: generating, for each respective candidate diagnosis of the plurality of candidate diagnoses, a respective score reflecting confidence the respective diagnosis reduces uncertainty in the data  model;  (par. 79- The second step involves processing the signals and producing prediction results and confidence measures (105 and 157), which are then sent back to the physician treating the patient (158). The third step involves an adaptation or learning facility so that performance can be steadily improved (See 107 in FIG. 5)… The current invention uses improved discriminative feature extraction and feature selection techniques. For each patient, it uses the available neuro-psycho-biological information and makes the treatment response prediction to a variety of therapies and, optionally, makes a rank-ordered estimate of diagnosis. The current invention uses statistical, dynamic, geometrical and hierarchical decision-making techniques, and a data fusion expert system, by which it optimally combines the preliminary results from these methods and calculates an overall final decision with confidence measures.)
DeBruin, Bahrami, and Markovic do not expressly disclose, but Allen teaches:
executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and (see par. 109; Fig. 6; par. 110- the operation starts with receiving an input question requesting a recommendation of a treatment plan for a particular patient and the patient's disease/malady (step 610).. The resulting toxicity scores for the candidate answers are combined with the confidence scores for the candidate answers to generate modified scores for the candidate answers (step 640).)
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determining that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.( Fig. 6,; par. 110- system generates a ranked list of candidate treatments with confidence scores: generating one or more queries that are applied against the corpus to generate one or more candidate answers specifying potential treatment plans for the disease/malady (step 620). The candidate answers are provided to a toxicity scoring engine to score the toxicity of the candidate answer relative to the tolerance of the particular patient (step 630).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of DeBruin, Bahrami, and Markovic in combination with the teaching of Allen, with the motivation of providing automated mechanisms for searching through large sets of sources of content, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question.
Claim 8	DeBruin teaches a computer program product, comprising: 
a non-transitory computer-readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor to perform an operation(par. 81-software and hardware systems) comprising: 
generating, by a computing system based on data received from a plurality of data sources, a data model describing a patient (par. 32);, wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional; (par. 45: The expert prediction system of the present invention is based on a machine learning methodology. The neuro-psycho-biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector; Fig. 8;  par. 139- The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients) 
generating, by the computing system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient; (Abstract; methodology and system can also be used to determine or confirm medical diagnosis, estimate the level, index, severity or critical medical parameters of the illness or condition, or provide a list of likely diagnoses for an individual suffering/experiencing any illness, disorder or condition) 
Claim 8 recites wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. 
The DeBruin reference discloses measuring a plurality of patient parameters. DeBruin further discloses a system and method including to generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood (par. 69 ) and to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses.
DeBruin does not expressly disclose, but Bahrami teaches a data model comprising a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time.  (see par. 30-time series data and personalized biomarkers; par. 39- A future disease or health behavior may be output by the biometric time series based model using personal biomedical baselines for a given biomarker or a panel of biomarkers and existing contextual factors for the individual; par. 41-42)
   At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method system of DeBruin with teaching of Bahrami to develop a model to aid in treatment determination using a sequence of vectors, capturing attributes of the patient for a respective time.  As suggested by Bahrmi, one would have been motivated to analyze personal baseline biomedical data in order to better predict disease onset and/or disease progression, and to optimize health status in individuals who are already in good health. (par. 4)
Claim 8 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin  discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  
DeBruin and Bahrami disclose the method and system as explained but do not expressly disclose abductive reasoning to reduce model uncertainty,
  Markovic disclose the use of abductive reasoning to validate predictions, wherein the uncertainty is based on unknown data in a data model (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways; par. 59- CICD's solution process can isolate unknowns associated with all atomic elements within a computable vector of unknowns.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin and Bahrami in combination with the teaching of Markovic to incorporate the use of abductive reasoning with the motivation of detecting statistical weaknesses in results and also pointing to where model weaknesses exist and how they can be resolved (par. 144)
Claim 8 further recites: 
generating, for each respective candidate diagnosis of the plurality of candidate diagnoses, a respective score reflecting confidence the respective diagnosis reduces uncertainty in the data model; 
executing, by the computing system, for a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determininq that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.
DeBruin teaches a method/system further comprising: generating, for each respective candidate diagnosis of the plurality of candidate diagnoses, a respective score reflecting confidence the respective diagnosis reduces uncertainty in the data  model;  (par. 79- The second step involves processing the signals and producing prediction results and confidence measures (105 and 157), which are then sent back to the physician treating the patient (158). The third step involves an adaptation or learning facility so that performance can be steadily improved (See 107 in FIG. 5)… The current invention uses improved discriminative feature extraction and feature selection techniques. For each patient, it uses the available neuro-psycho-biological information and makes the treatment response prediction to a variety of therapies and, optionally, makes a rank-ordered estimate of diagnosis. The current invention uses statistical, dynamic, geometrical and hierarchical decision-making techniques, and a data fusion expert system, by which it optimally combines the preliminary results from these methods and calculates an overall final decision with confidence measures.)
DeBruin, Bahrami, and Markovic do not expressly disclose, but Allen teaches:
executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and (see par. 109; Fig. 6; par. 110- the operation starts with receiving an input question requesting a recommendation of a treatment plan for a particular patient and the patient's disease/malady (step 610).. The resulting toxicity scores for the candidate answers are combined with the confidence scores for the candidate answers to generate modified scores for the candidate answers (step 640).)
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determining that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.( Fig. 6,; par. 110- system generates a ranked list of candidate treatments with confidence scores: generating one or more queries that are applied against the corpus to generate one or more candidate answers specifying potential treatment plans for the disease/malady (step 620). The candidate answers are provided to a toxicity scoring engine to score the toxicity of the candidate answer relative to the tolerance of the particular patient (step 630).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of DeBruin, Bahrami, and Markovic in combination with the teaching of Allen, with the motivation of providing automated mechanisms for searching through large sets of sources of content, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question.

Claim 15. 	DeBruin teaches a system, comprising: a processor; and a memory storing one or more instructions which (par. 81), when executed by the processor, performs an operation comprising:
 generating, by the system based on data received from a plurality of data sources, a data model describing a patient, wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional; (par. 32) ; wherein the data comprises medical history data of the patient and observation data received by the computing system during observation of at least one medical professional (par. 45: The expert prediction system of the present invention is based on a machine learning methodology. The neuro-psycho-biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector; Fig. 8; par. 139- The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients)
generating, by the system and based on the model applied to the received data, a plurality of candidate diagnoses for the patient; (Abstract; methodology and system can also be used to determine or confirm medical diagnosis, estimate the level, index, severity or critical medical parameters of the illness or condition, or provide a list of likely diagnoses for an individual suffering/experiencing any illness, disorder or condition) 
Claim 15 recites that the wherein the data model comprises a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time. 
The DeBruin reference discloses measuring a plurality of patient parameters. DeBruin further discloses a system and method including to generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood (par. 69 ) and to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses.
DeBruin does not expressly disclose, but Bahrami teaches a data model comprising a sequence of vectors collected over time, each respective vector in the sequence of vectors capturing attributes of the patient for a respective time.  (see par. 30-time series data and personalized biomarkers; par. 39- A future disease or health behavior may be output by the biometric time series based model using personal biomedical baselines for a given biomarker or a panel of biomarkers and existing contextual factors for the individual; par. 41-42)
   At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method system of DeBruin with teaching of Bahrami to develop a model to aid in treatment determination using a sequence of vectors, capturing attributes of the patient for a respective time.  As suggested by Bahrmi, one would have been motivated to analyze personal baseline biomedical data in order to better predict disease onset and/or disease progression, and to optimize health status in individuals who are already in good health. (par. 4)
Claim 15 further recites “a plurality of candidate diagnoses for the patient by applying abductive reasoning to reduce uncertainty in the data model…”  DeBruin  discloses various “decision/inference techniques and models employed are derived from the computational signal/information processing” (par. 106-107).  
DeBruin and Bahrami disclose the method and system as explained but do not expressly disclose abductive reasoning to reduce model uncertainty,
  Markovic disclose the use of abductive reasoning to validate predictions, wherein the uncertainty is based on unknown data in a data model (i.e. reducing uncertainty) (see par. 56- a CICD modeling framework has been developed by abductive reasoning that provides results consistent with techniques for validating predictions and justifying continued research along several high value pathways; par. 59- CICD's solution process can isolate unknowns associated with all atomic elements within a computable vector of unknowns.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin and Bahrami  in combination with the teaching of Markovic to incorporate the use of abductive reasoning with the motivation of detecting statistical weaknesses in results and also pointing to where model weaknesses exist and how they can be resolved (par. 144)
Claim 15 further recites: 
generating, for each respective candidate diagnosis of the plurality of candidate diagnoses, a respective score reflecting confidence the respective diagnosis reduces uncertainty in the data model; 
executing, by the computing system, for a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determininq that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.
DeBruin teaches a method/system further comprising: generating, for each respective candidate diagnosis of the plurality of candidate diagnoses, a respective score reflecting confidence the respective diagnosis reduces uncertainty in the data  model;  (par. 79- The second step involves processing the signals and producing prediction results and confidence measures (105 and 157), which are then sent back to the physician treating the patient (158). The third step involves an adaptation or learning facility so that performance can be steadily improved (See 107 in FIG. 5)… The current invention uses improved discriminative feature extraction and feature selection techniques. For each patient, it uses the available neuro-psycho-biological information and makes the treatment response prediction to a variety of therapies and, optionally, makes a rank-ordered estimate of diagnosis. The current invention uses statistical, dynamic, geometrical and hierarchical decision-making techniques, and a data fusion expert system, by which it optimally combines the preliminary results from these methods and calculates an overall final decision with confidence measures.)
DeBruin, Bahrami, and Markovic do not expressly disclose, but Allen teaches:
executing, by the computing system, for each respective candidate treatment of a plurality of candidate treatments, a respective plurality of simulations based on the data model, comprising determining predicted uncertainties with respect to a future state of the data model; and (see par. 109; Fig. 6; par. 110- the operation starts with receiving an input question requesting a recommendation of a treatment plan for a particular patient and the patient's disease/malady (step 610).. The resulting toxicity scores for the candidate answers are combined with the confidence scores for the candidate answers to generate modified scores for the candidate answers (step 640).)
 identifying a first candidate treatment of the plurality of candidate treatments based on the respective plurality of simulations executed for the first candidate treatment, comprising  determining that the first candidate treatment reduces the predicted uncertainty the future state of the data model below a threshold.( Fig. 6,; par. 110- system generates a ranked list of candidate treatments with confidence scores: generating one or more queries that are applied against the corpus to generate one or more candidate answers specifying potential treatment plans for the disease/malady (step 620). The candidate answers are provided to a toxicity scoring engine to score the toxicity of the candidate answer relative to the tolerance of the particular patient (step 630).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of DeBruin, Bahrami, and Markovic in combination with the teaching of Allen, with the motivation of providing automated mechanisms for searching through large sets of sources of content, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question.
Claim 6, 13, 20 	DeBruin teaches the method of claim 1, further comprising: receiving updated patient state data; generating, by the system based on the data model applied to the updated patient state data, a revised candidate diagnosis; and generating, by the system based on the data model applied to the updated patient state data and the revised candidate diagnosis, a revised candidate treatment. (Fig. 7,(167, 172); par. 123- Upon getting the new set of data, the "medical digital expert system" uses the collection of old and new sets of data to generate better results (171). And this procedure iterates for as long as the digital expert system and the user can handle)
Claim 7, 14	DeBruin teaches the method of claim 6, further comprising: generating the data model based on the patient state data, wherein the data model comprises a plurality of vectors describing a plurality of features of the patient state. (par. 45 biological information obtained from the patient before starting the treatment, before treatment planning or before making clinical/medical diagnosis makes a multidimensional observation vector)

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. 
(A)	Applicant argues that Allen does not disclose simulation.
	In response, the examiner disagrees.  Allen discloses the system running a model to assess treatment outcomes/ results bases upon input and a toxicity scoring engine.  Insofar as the claim language does not outline details of the recited simulation, the Examiner submits that the execution of scenarios (i.e. the mechanisms calculate a treatment toxicity score for the potential treatment based on a comparison of patient medical attributes of the specified patient to toxicity criteria associated with the one or more constituent agents identified in the treatment toxicity profile) is a simulation.  
(B)	Applicant argues that the prior art does not teach features recited in the claims as amended.  
	In response, the Examiner has provided new grounds of rejection and a new reference to address the amended features.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Petak et al (US 20200098477 A1)- method of assigning preference rank to treatment options for a specific patient, comprising continually ranking a plurality of treatments for a plurality of corresponding diseases, said ranking based on a plurality of information specific to each of a plurality of patients	-.
Sysko et al (WO 2008103827 A1)- receives patient data, executes a basic model of the physiological system of the patient to generate a modified model for the patient based on the patient data, performs a statistical analysis of the patient data to detect data excursions of the parameter values; uses the modified model to determine factors causing the data excursions; and uses the model to develop a treatment recommendation to ameliorate negative effects of the disease.
Itu et al (US 20180247020 A1) discloses the use longitudinal data related to different treatment plans for various patients.
Brunner (US 20170249434 A1)- discloses a system and method for creation of individual health profiles that capture a person's major health domains and that can be used as a surrogate for monitoring health and diagnosing disease, and as a tool to guide decisions and interventions.  The system provides not only a representation of the health status of a person, but also a health trajectory representing the past and predicting future events, among other things
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Rachel L. Porter/Primary Examiner, Art Unit 3626